DAUKSCH, Judge,
dissenting.
I respectfully dissent.
I would affirm the order of the trial court because I find the record before this court requires an affirmance. Appellant requested over $900 in attorney’s fees and said that testimony of an attorney-witness was available to the court to substantiate the award of that amount. The trial judge did not hear the witness’s testimony and said he would require appellee to pay $135 toward the fees and costs incurred by appellant. That award is low but it is not an abuse of discretion. The relative assets, incomes and expenses of the parties when considered along with the nature of the proceeding and the outcome support the trial judge’s determination, in my opinion. I cannot say that no reasonable person would do what this trial judge did. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).